UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT



                                     No. 00-31037
                                   Summary Calendar



LAURA SMITH,
                                                   Plaintiff - Appellant-Cross-Appellee,

                                          versus

WAL-MART STORES, INC.,
                                                Defendant - Appellee-Cross-Appellant.



                     Appeal from the United States District Court
                        for the Western District of Louisiana
                               USDC No. 96-CV-1900

                                      April 9, 2001

Before POLITZ, JOLLY, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

       Both parties appeal the jury’s verdict and the trial court’s rulings on post-verdict

motions in this diversity jurisdiction, personal injury action. Laura Smith seeks


   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
recovery under Louisiana law for personal injuries sustained in a slip and fall accident

in a retail establishment of Wal-Mart Stores, Inc. The jury found the relevant accident

51% the fault of Wal-Mart and 49% that of Smith and then assessed damages. Wal-

Mart challenges the negligence findings and quantum; Smith challenges the quantum.



      This case presents a classic example of a jury’s evaluation of the totality of

circumstances presented in litigation and its notable effort to achieve a just result

thereof. After reviewing the record, briefs, and relevant Louisiana jurisprudence, we

perceive no basis in law or equity requiring appellate court rejection of the jury’s

verdict or the post-verdict rulings by the trial court.

      The judgment and rulings appealed are all AFFIRMED.




                                            2